DETAILED ACTION
WITHDRAWN REJECTIONS
1. 	The 35 U.S.C. 112, second paragraph rejection of Claim 1, of record on page 2 of the previous Action, is withdrawn.

2. 	The 35 U.S.C. 112, second paragraph rejection of Claim 5 – 6, of record on page 2 of the previous Action, is withdrawn.

3. 	The 35 U.S.C. 112, second paragraph rejection of Claims 7 – 8, of record on page 2 of the previous Action, is withdrawn.

4. 	The 35 U.S.C. 112, second paragraph rejection of Claim 9, of record on page 2 of the previous Action, is withdrawn.

5. 	The 35 U.S.C. 103(a) rejection of Claims 1 — 9 and 12 — 13 as being unpatentable over
Nanney et al (U.S. Patent Application Publication No. 2012/0125470 A1) in view of Hernandez
(U.S. Patent Application Publication No. 2015/0175937 A1) and Otani et al (WO 2016/052578
Al; U.S. Patent Application Publication No. 2017/0183503 A1 is used as English translation), of record on page 2 of the previous Action, is withdrawn.

6. 	The 35 U.S.C. 103(a) rejection of Claims 10 — 11 as being unpatentable over Nanney et
al (U.S. Patent Application Publication No. 2012/0125470 A1) in view of Hernandez (U.S.
Patent Application Publication No. 2015/0175937 A1) and Otani et al (WO 2016/052578 A1;
U.S. Patent Application Publication No. 2017/0183503 A1 is used as English translation) and
further in view of Rodriguez et al (U.S. Patent Application Publication No. 2010/0132886 A1), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1 – 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The phrase ‘formed by the polymers and the porous aggregates or granules’ is not disclosed in the original specification.

9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1 – 13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘gas is blocked within pores formed by the polymers and the porous aggregates or granules’ is indefinite as its meaning is unclear. Although the claimed granules are required to be porous, the surface of the granules is not required to be porous. The surface could therefore be totally smooth, and it is therefore unclear how pores are formed by the polymers, together with the porous granules.


Claim Rejections – 35 USC § 103
11.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

12. 	Claims 1 — 9 and 12 — 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nanney et al (U.S. Patent Application Publication No. 2012/0125470 A1) in view of Hernandez (U.S. Patent Application Publication No. 2015/0175937 A1) and Otani et al (WO 2016/052578 Al; U.S. Patent Application Publication No. 2017/0183503 A1 is used as English translation) as evidenced by DiLoretto et al (U.S. Patent Application Publication No. 2016/0318805 A1).
With regard to Claim 1, Nanney et al disclose a pipe that is a hose (paragraph 0005)
comprising a core tube ‘14’ that is two layers that are the inner layer of the pipe ‘20’ and another
layer (paragraph 0025; Figure 1), therefore a main structural layer, and a firesleeve ‘26’ that is
an outer layer (paragraph 0036; Figure 1); the outer layer and inner layer are therefore tubular
layers and are therefore base pipes; the main structural layer comprises both thermosetting
polymers and thermoplastic polymers (combination; paragraph 0021), as claimed, and a filler
that is silica (paragraph 0023); the use of a vaccum is not disclosed; air is therefore present within the pipe. Nanney et al do not disclose that the silica is granules having the
claimed density, but Hernandez teaches that commercially available silica has the claimed
density (commercial; paragraph 0021). It therefore would have been obvious for one of ordinary
skill in the art to provide for the claimed density, in order to provide silica that is commercially
available. Nanney et al also do not disclose that the silica has an irregular surface and the claimed particle size, but Otani et al disclose that silica having an irregular surface and the claimed particle size is well known in the art, because it is commercially available (manufactured; paragraph 0102). It would therefore have been obvious for one of ordinary skill in the art to provide for an irregular surface and the claimed particle size, in order to provide silica that is commercially available. Nanney et al also do not disclose that silica has the claimed cylinder pressure. However, DiLoretto et al disclose that 30 – 40 MPa is the pressure required to crush a brick of conventional silica (paragraph 0063). 30 – 40 MPa is therefore  the pressure required to crush a brick of conventional silica that is cylindrical. It would have been obvious for one of ordinary skill in the art to provide for the claimed cylinder pressure, in order to provide conventional silica.
Silica that is modified by a coupling agent is not disclosed by Nanney et al. However, a coupling agent are disclosed (paragraph 0023). It would have been obvious for one of ordinary skill in the art to provide silica that is modified by a coupling agent, as silica and a coupling agent are disclosed.
With regard to Claim 2, the core tube, therefore the inner layer, comprises metal (metal
oxide; paragraph 0023 of Nanney et al) and is therefore a metal base pipe structure.
With regard to Claims 3 — 4, because silica is a naturally occurring mineral, natural
granules are disclosed.
With regard to Claims 5 — 6, thermoplastic polyvinyl chloride is disclosed by Nanney et
al (paragraph 0021), and ethylene propylene rubber and nitrile rubber and polyester rubber
(paragraph 0022) and fibers that are functional (paragraph 0023). Nanney et al do not explicitly
disclose polyester that is thermosetting or fibers that are synthetic. However, because
thermosetting polymers are disclosed and polyester is disclosed, it would have been obvious for
one of ordinary skill in the art to provide for polyester that is thermosetting. It also would have
been obvious to provide for fibers that are synthetic, because they are synthesized to provide a
function, as fibers that are functional are disclosed.
With regard to Claims 7 — 8, the silica taught by Otani et al is a nano material, because it
has a size measured in nanometers (paragraph 0102). The silica disclosed by Nanney et al
therefore constitutes silica mixed with a nano material. However, the claimed aspect of ‘mixing’
is a product — by — process limitation. Therefore, if the product in the claim is the same as the
prior art, the claim is unpatentable even though the prior art product was made by a different
process. MPEP 2113.
With regard to Claim 9, silica that is modified by a surfactant and a coupling agent is not
disclosed by Nanney et al. However, a surfactant and a coupling agent are disclosed (paragraph
0023). It would have been obvious for one of ordinary skill in the art to provide silica that is modified by a surfactant and a coupling agent, as silica and a coupling agent are disclosed.
However, the claimed aspect of reacting with the coupling agent is a product — by — process
limitation. Therefore, if the product in the claim is the same as the prior art, the claim is
unpatentable even though the prior art product was made by a different process. MPEP 2113.
With regard to Claims 12 — 13, the claimed aspect of ‘molded’ is a product — by — process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.

13. 	Claims 10 — 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nanney et al (U.S. Patent Application Publication No. 2012/0125470 A1) in view of Hernandez (U.S.
Patent Application Publication No. 2015/0175937 A1) and Otani et al (WO 2016/052578 A1;
U.S. Patent Application Publication No. 2017/0183503 A1 is used as English translation) as evidenced by DiLoretto et al (U.S. Patent Application Publication No. 2016/0318805 A1) and
further in view of Rodriguez et al (U.S. Patent Application Publication No. 2010/0132886 A1).
Nanney et al, Hernandez and Otani et al disclose a pipe as discussed above. With regard
to Claims 10 — 11, a binder is disclosed by Nanney et al (paragraph 0024) and a thickener is
disclosed (paragraph 0023). Nanney et al, Hernandez and Otani et al do not disclose organic
bentonite or a hot melt adhesive.
Rodriguez et al teach a hot melt adhesive that is polyolefin (paragraph 0012) that is a
thermoplastic polymer (paragraph 0003) comprising bentonite (paragraph 0105), therefore
organic bentonite as it is within an organic polymer, for the purpose of providing increased
adhesion to any substrate (paragraph 0133).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
hot melt adhesive and organic bentonite in order to provide increased adhesion as taught by
Rodriguez et al.

ANSWERS TO APPLICANT’S ARGUMENTS
14.	Applicant’s arguments regarding the  rejections of the previous Action have been carefully considered and have been found to be persuasive. The rejections are therefore withdrawn. The rejections above are directed to amended Claims 1 – 13.

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782